 

Exhibit 10.3

 

RocketFuel Blockchain, Inc.

3651 Lindell Road, Suite D565

Las Vegas, NV 89103

(702) 318-7518

 

May 1, 2020

 

Investorlisten ApS

Fruebjergvej 3,

Symbion

2100 Copenhagen

Denmark

 

  Re: Warrant to Purchase Shares of Common Stock

 

Ladies and Gentlemen:

 

We have today issued to you our Warrant No. W-2, dated May 1, 2020 (the
“Warrant”), to purchase 1,500,000 shares of Common Stock, par value $0.001 per
share, of RocketFuel Blockchain, Inc. (the “Company”), at a purchase price of
$1.00 per share.

 

This letter agreement will confirm that upon the exercise in full of the Warrant
on or before its expiration date of April 30, 2021, the Company will issue to
you an second warrant to purchase 1,500,000 additional shares of Common Stock at
a purchase price of $1.50 per share. This Warrant will have a term expiring 12
months from the date of issuance and will otherwise be in form and substance
substantially the same as the Warrant.

 

  Sincerely,       /s/ Bennett J. Yankowitz   Chief Financial Officer

 

 

